PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAN et al.
Application No. 15/932,505
Filed: 7 Mar 2018
For: THE USE OF KAURANES COMPOUNDS IN THE MANUFACTURE OF MEDICAMENT FOR TREATMENT OF CADIAC HYPERTROPY AND PULMONARY HYPERTENSION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed March 19, 2022, which is being treated as a petition under 37 CFR 1.182 to correct the misidentification of the actual applicant. 

It appears the present petition is being filed as a result of a misidentification of the applicant on filing. Petitioner requests the Office remove KEY-PHARMA BIOMEDICAL INC. as one of the applicants and identify only inventor, Wen Tan, as the correct applicant. Petitioner states.

Originally, on the provisional patent application, only myself (Wen Tan) was listed as the applicant, which is how I intended it to be. Then, as I applied for the PCT application through the Chinese patent office, they required that the applicant must apply through a company account, so I wrote down my company Key-Pharma Biomedical Inc. as an applicant of this application, but it was not my intention. This application should have only one applicant, Wen Tan.

For the above reasons, I am writing to ask for your help to remove Key-Pharma
Biomedical Inc. as applicant of the patent application 15/932505 as it is an unintended error.

Petition, 03/19/22, p. 1.

With the present petition, petitioner paid the required petition fee of $210 as set forth in 37 CFR 1.17(f) and provided a sufficient explanation regarding the misidentification of the actual applicant. However, petitioner did not properly mark-up the ADS filed on March 19, 2022, to reflect the change of the applicant. 

A corrected ADS accompanying a petition under 37 CFR 1.182 to change the applicant must show the changes in applicant information relative to the applicant information on the most recent filing receipt. The most recent filing receipt shows both KEY-PHARMA BIOMEDICAL INC. and inventor, Wen Tan, as the applicants. The Office notes that a corrected ADS must show the deletion of the incorrect applicant with strikethrough and the correct applicant information with underlining. Petitioner must identify the applicant information for both KEY-PHARMA BIOMEDICAL INC. and inventor, Wen Tan, on the corrected ADS. Petitioner must strikethrough the incorrect applicant information for KEY-PHARMA BIOMEDICAL INC. and underline the correct applicant information for inventor, Wen Tan. In addition, the corrected ADS should be signed, and include, only the signature block of  inventor, Wen Tan (and not include a signature block identifying KEY-PHARMA BIOMEDICAL INC.). 

In view of the above, the petition under 37 CFR 1.182 is DISMISSED.

Any request reconsideration must be submitted within TWO MONTHS of the date of this decision. No extensions of time under 37 CFR 1.136(a) are available. The request for reconsideration should include a “Renewed Petition under 37 CFR 1.182,” accompanied by properly marked-up ADS reflecting the change to the applicant information. No additional petition fee is required for the filing of a renewed petition.

The petition under 37 CFR 1.137(a) will be addressed under separate cover in due course.

Further correspondence regarding this matter should be submitted in one of the following ways:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web1




Telephone inquiries concerning this decision may directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)